            Case:19-03385-jtg       Doc #:68-3 Filed: 05/07/2021          Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

In re:
                                                             Case No. 19-03385
JENNIFER K. MEEK,                                            Chapter 13
                                                             Hon. John T. Gregg
            Debtor.                                          Filed: August 7, 2019
_____________________________

               UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                        REGARDING DEBTOR’S INCOME

   The Debtor hereby submits this Unsworn Declaration under Penalty of Perjury Regarding
Debtor’s Current Income and states the following:

    1. I am the Debtor in this matter.

    2. I have personal knowledge of the facts set forth in this declaration; and, if sworn as a
       witness can competently testify to the facts.

    3. I filed a Voluntary Petition for relief under Chapter 13 of the Bankruptcy Code on August
       7, 2019. (DN 01.)

    4. Due to the COVID-19 restrictions beginning March 27, 2020, I have endured a loss of
       income and financial hardship for my household.

By signing this Unsworn Declaration, I declare, certify, verify, and state under penalty of perjury
that the statements above are true and correct, pursuant to 28 U.S.C. § 1746.



Dated: 5/6/2021                                       /s/ Jennifer K. Meek _____
                                                      Jennifer K. Meek
                                                      Debtor
